United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2638
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
J. Jesus Tello-Martinez                  * Western District of Missouri.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: June 3, 2008
                                 Filed: June 6, 2008
                                  ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       J. Jesus Tello-Martinez appeals the 77-month prison sentence the district court1
imposed after he pleaded guilty to being an alien found unlawfully present in the
United States after having been previously removed, in violation of 8 U.S.C.
§ 1326(a), (b)(2). His counsel has moved to withdraw and filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing that the sentence is unreasonable.




      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
      We conclude that the within-Guidelines-range sentence is not unreasonable,
because nothing in the record indicates the district court overlooked a relevant factor,
gave significant weight to an improper factor, or made a clear error of judgment in
weighing appropriate factors. See Rita v. United States, 127 S. Ct. 2456, 2462-68
(2007) (allowing appellate presumption of reasonableness); United States v. Haack,
403 F.3d 997, 1003-04 (8th Cir. 2005) (reasonableness factors).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel leave to
withdraw, and we affirm the district court’s judgment.
                      ______________________________




                                          -2-